35 F.3d 572
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Michael John COOPER, Defendant-Appellant.
No. 92-50273.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 23, 1994.*Decided Aug. 30, 1994.

Before:  WALLACE, Chief Judge, HUG and RYMER, Circuit Judges.
MEMORANDUM**
Michael John Cooper appeals his 45-month sentence imposed following a guilty plea to bank robbery in violation of 18 U.S.C. Sec. 2113(a).  Pursuant to  Anders v. California, 386 U.S. 738 (1967), Cooper's counsel filed a motion to withdraw as counsel of record, and a brief stating that he found no arguable issues for review.  Cooper's pro se supplemental brief identified one possible issue for review:  whether the district court erred by adjusting Cooper's offense level for obstruction of justice based upon his failure to disclose a prior alias to a pretrial services officer.  We have jurisdiction under 28 U.S.C. Sec. 1291, and we affirm.


1
Cooper argues that the misrepresentation was not material because "[p]retrial services already had the information regarding the alias and it did not in any way hinder or impede the investigation."   This argument lacks merit.  We have previously stated that "[a]ttempted obstruction is material even though the lie can be and is detected."   See United States v. Donine, 985 F.2d 463, 465 (9th Cir.1993).  Cooper's deliberate misrepresentation to the pretrial services officer, if believed, had the potential to affect either his bail status or disclosure of his true criminal record, and therefore was material.  See id.


2
Accordingly, counsel's motion to withdraw as counsel of record is GRANTED, and the district court's judgment is AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3